Citation Nr: 1612396	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1957 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Seattle, Washington, which denied service connection for bilateral hearing loss and tinnitus. 

In January 2016, the Veteran provided testimony from Seattle, Washington, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT


1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  Symptoms of bilateral hearing loss have been continuous since service separation.  

3.  The Veteran has a current disability of bilateral hearing loss.

4.  Symptoms of tinnitus have been continuous since service separation.   

5.  The Veteran currently has a disability of tinnitus.   

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting service connection for bilateral hearing loss and tinnitus, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the  existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed sensorineural hearing loss (SNHL) and tinnitus are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran essentially the current bilateral hearing loss developed due to 
in-service exposure to acoustic trauma.  Specifically, at the January 2016 Board hearing, the Veteran testified that symptoms of hearing loss began during service in 1961.  In an April 2014 statement, the Veteran wrote that symptoms of hearing loss was caused by "work around aircraft" during service.  In a July 2013 notice of disagreement, the Veteran wrote that noise exposure during service caused hearing loss.  
In a February 2016 statement, the Veteran wrote that, due to an in-service assignment as a radar operator, he was exposed to jet engine noise, and "extremely loud, ear penetrating, squeal."  

In a February 2016 statement, the Veteran's wife wrote that the Veteran conveyed experiencing hearing loss symptoms, including hissing, buzzing, and whistling, immediately after service separation in 1961.  The wife also wrote that, since service separation, she noticed the Veteran's hearing loss symptoms had progressively worsened.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the March 2013 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from aircraft while performing duties as a radar operator.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. 
§ 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 
159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  

The March 2013 VA examiner noted that the July 1961 service separation audiometric examination showed hearing within normal limits bilaterally.  At the January 2016 Board hearing, the Veteran indicated that, at service separation, the audiometer was likely miscalibrated because all readings were systematically low, including multiple negative numbers.  The Board notes that the July 1961 service separation audiometric examination show pure tone thresholds of  -10 dB in the 2,000 and 3,000 Hz ranges in both ears, as well a -5 dB in right ear and 0 dB in the left ear at 4,000 Hz range.  The June 1957 enlistment examination reflects that, while an audiometric examination was not performed, the examiner wrote that the Veteran's hearing was "normal."  Based on the above, the Board finds that the July 1961 service separation audiometric examination results are inadequate because the findings seem too inconsistent with other audiometric findings, including normal hearing at enlistment, as the negative numbers suggest a miscalibration of the audiometric testing equipment to allow negative results.  As such, the Board is placing no reliance on the July 1961 service separation audiometric examination.   See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss began during service and has continued to worsen since service separation.  See January 2016 Board hearing transcript, February 2016 statement.  In the February 2016 statement, the Veteran's wife also wrote that the Veteran advanced experiencing symptoms of hearing loss beginning in 1961, which have progressively worsened.  The Board finds that the Veteran and his wife have provided credible statements and testimony as well as lay histories that hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Additionally, audiometric testing post-service demonstrates that hearing acuity has declined since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation, which meets the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).  

The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 
38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection. 


Service Connection for Tinnitus

Throughout the course of this appeal, the Veteran has consistently contended that tinnitus began during service and continued to worsen since service separation.  See July 2013 notice of disagreement, January 2016 Board hearing transcript.  At the January 2016 Board hearing, the Veteran testified that symptoms of tinnitus, described as constant ringing, began during service in 1961.  The Veteran also testified that tinnitus began in service due to the in-service assignment as a radar operator.  In a February 2016 statement, the Veteran's wife wrote that the Veteran conveyed experiencing tinnitus symptoms, including hissing, buzzing, and whistling, immediately after service separation in 1961.  At the March 2013 VA examination, the Veteran reported that he first noticed tinnitus during service. 

The evidence of record, including the March 2013 VA examination report, demonstrates that the Veteran has a current tinnitus disability.  The March 2013 VA examination report also notes that the Veteran reported constant bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 
16 Vet. App. at 374.  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  Next, as noted above, the Board finds that the Veteran experienced in-service acoustic trauma.

Although the Veteran was not specifically diagnosed with a tinnitus disability during service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  

The Veteran has asserted, at the January 2016 Board hearing and elsewhere, that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible, and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of  continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for 
tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)), are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104.  


ORDER

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


